McCLELLAN, C. J.
An act “To regulate the trial of misdemeanors in the county of Elmore” was passed by the General Assembly of 1898-99, and approved on December 14, 1898. This act, of course, did not create the Elmore county court: That court already existed, and if it had not the'title of the enactment, which we have copied, was not expressive of any purpose to create such a court. There is no provision in the act, moreover, looking to the creation of the Elmore county court. Its provisions are to give the already existing county court of Elmore concurrent jurisdiction with the circuit court of *375all- misdemeanors, whether prosecuted by indictment, or by complaint or information, and this whether the indictment is returned by a grand jury of the circuit court or of the county court, for the empannelling of grand and petit juries in the county court, and, of course, for jury trials in that court, for appeals from that court to. the Supreme Court, and for other matters of detail necessary to carry into effect the expressed purpose of the State.
The legislature of 1903 passed an act, which was approved on October 10, 1903, to repeal the statute we have been considering. The title of this repealing act is: “To repeal an act entitled an act to regulate the trial of misdemeanors in the county of Elmore, approved December 14, 1398.” This repealing act was, of course, a local act. It falls within the requirements of section 106 of the present constitution as to notice of the intention to apply for its passage. That section is as follows: “No special, private or local law shall be passed on any subject not enumerated in section 104 of this constitution, except in reference to fixing the time of holding courts, unless notice of the intention to apply therefor shall have been published, without cost to the State, in the county or counties where the matter or thing to be affected may be situated, which notice shall state the substance of the proposed law and be published at least once a week for four consecutive weeks in some newspaper published in such county or counties, or if there is no newspaper published therein, then by posting the said notice for four consecutive weeks at five different places in the. county or counties prior to the introduction of the bill; and proof by affidavit that said notice has been given shall be exhibited to each house of the legislature, and said proof spread upon the journal. The courts shall pronounce void every special, private or local law which the journals do not affirmatively show was passed in accordance with the provisions of this section.” It seems an effort was made to comply with this constitutional provision, or, at least, a notice, or copy of a notice, with proof of its publication, is spread on the journal of the house of representatives as and for the notice of an intention to apply for the passage of this bill. It is as follows: *376“Eclectic, Ala., Jan. 7th, 1903. As required by the constitution of Alabama relative to local legislation, the people of Elmore county will hereby take notice that representative Swindall will introduce a bill in the legislature for the repeal of the act creating the Elmore countv court.” From what has been said it is plain that this notice does not “state the substance of the proposed law;” the substance of the bill which was passed as the constitution requires that it should. Instead it gives notice of an intention to apply for-the passage of a bill of a radically different nature from that of the bill which was passed. The act was, therefore, not “passed in accordance with provisions of this section of the constitution,” and the circuit court did not err in declaring it void.
Affirmed.